IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   August 19, 2008
                                 No. 07-50523
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

GERMAN ESTRADA

                                             Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 5:06-CR-163-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      German Estrada appeals his 108-month sentence following his guilty plea
to   possession   with    intent   to   distribute   more   than    50   grams   of
methamphetamine.         He argues that the district court clearly erred in
determining the drug quantity attributed to him for sentencing purposes.
Estrada contends that the district court erred in its conversion of the 223.3
grams of methamphetamine at 60% purity to the 133.92 grams of
“methamphetamine (actual).” According to Estrada, his base offense level

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50523

should have been a level 28, using only the 223.3 grams of methamphetamine
because there was no evidence that he knew the purity of the methamphetamine
      Estrada stipulated in his plea agreement that the offense involved a net
weight of 223.2 grams, with a purity of 60%, resulting in 133.92 grams of
“methamphetamine (actual).” Thus, the district court’s finding as to the purity
of the methamphetamine and its drug quantity determination as to
“methamphetamine (actual)” under U.S.S.G. § 2D1.1(c)(4) was not clearly
erroneous and was plausible in light of the record as a whole. See United States
v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). The judgment of the district
court is AFFIRMED.




                                       2